Citation Nr: 0401736	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for cold injury 
residuals of the left leg.



REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  The veteran, who had active service from May 1950 to 
May 1953, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

An initial review of the evidence reveals that the veteran's 
service medical records are presumed destroyed by the fire at 
the National Personnel Records Center in St. Louis, Missouri 
in 1973.  Even prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), the United States Court of 
Appeals for Veterans Claims (Court) had held that in cases 
where the veteran's service medical records were unavailable, 
through no fault of the veteran, there was a "heightened 
duty" to assist the veteran in the development of the case.  
See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Court has also held that VA regulations do not require 
that service connection be established by service medical 
records, but may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).  Further, the Court has held that the 
"duty to assist" includes advising a claimant that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

In this case, the Board notes that the veteran has not been 
afforded a VA examination.  Although there is no evidence 
showing complaint, treatment, or diagnosis in service for the 
claimed disorders, there is evidence establishing that the 
veteran was engaged in combat.  In this regard, the RO found 
that although the veteran's military records did not document 
the veteran's participation in combat, the RO was able to 
obtain evidence that corroborated the veteran's assertions 
that he served in combat in Korea.  In fact, this finding, in 
part, formed the basis for the September 2002 grant of 
service connection for post-traumatic stress disorder.  The 
Board notes further, that in the February 2003 statement of 
the case, the RO again found that the evidence of record 
confirmed that the veteran engaged in combat, served with the 
24th Infantry Regiment, and also served in Korea.  

The Board notes that 38 U.S.C.A. § 1154(b) (West 2002) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in 
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2003).  It must be noted, 
however, that the presumption afforded under 38 U.S.C.A. § 
1154(b) addresses only the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and does not address the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Thus, this provision 
does not presumptively establish service connection for a 
combat veteran; rather, they relax the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also Wade 
v. West, 11 Vet. App. 302 (1998); Velez v. West, 11 Vet. App. 
148 (1998); Libertine v. Brown, supra.  

In light of these circumstances, the Board is of the opinion 
that the veteran should be afforded a VA examination for the 
purpose of determining the nature and etiology of any 
bilateral hearing loss and cold injury residuals of the left 
leg that may be present.


Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
bilateral hearing loss and cold injury 
residuals of the left leg since his 
discharge from service in 1953.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.

2.  The veteran should be afforded VA 
examinations in the appropriate 
specialties to ascertain the nature and 
etiology of any bilateral hearing loss 
and cold injury residuals of the left 
leg that may be present.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Each examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether it 
is at least as likely as not that any 
current bilateral hearing loss and/or 
cold injury residuals of the left leg 
are etiologically related to the 
veteran's military service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2003), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  In addition to the development 
requested above, the claims file should 
be reviewed to ensure that all VCAA 
notice obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



